NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT



PETER C. ESKELUND,                        )
                                          )
             Appellant,                   )
                                          )
v.                                        )            Case No. 2D19-2372
                                          )
BAYVIEW LOAN SERVICING, LLC.,             )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 13, 2019.

Appeal from the Circuit Court for Pasco
County; Susan G. Barthle, Judge.

Peter C. Eskelund, pro se.

Melisa Manganelli of Law Offices of
Mandel, Manganelli & Leider, P.A.,
Boca Raton for Appellee.

PER CURIAM.

             Affirmed. See Fla. R. App. P. 9.315(a).



CASANUEVA, MORRIS, and SLEET, JJ., Concur.